Citation Nr: 9908842	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-27 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic liver 
disabilities including elevated liver function enzymes, 
carcinoma, cirrhosis, hepatitis C, hemangioma, and masses of 
the liver and spleen.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder including posttraumatic stress disorder 
(PTSD), dysthymia, depression, and anxiety.

3.  Entitlement to service connection for chronic 
gastrointestinal disorders including gastritis, reflux 
esophagitis, hiatal hernia, and diverticulum of the colon.

4.  Entitlement to service connection for degenerative joint 
disease of multiple joints including back, knees, shoulders, 
right elbow, and cervical spine.  

5.  Entitlement to service connection for hypothyroidism.

6.  Entitlement to service connection for heart disease.

7.  Entitlement to service connection for an undiagnosed 
illness and residuals of heavy metals including memory loss, 
fatigue, abdominal pain, loose teeth, bleeding gums, sleep 
disorder including apnea, cysts or lipomas, irregular heart 
arrhythmia, chest pain, liver mass, kidney problems, 
digestive problems, constipation and urination problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1976 and June 1991 to June 1992.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal originally from 
a July 1994 rating decision of the Louisville, Kentucky, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Since the original appeal this case has been 
transferred to several different RO including Waco, Texas, 
and Nashville, Tennessee.  The case was last transferred from 
the RO in No. Little Rock, Arkansas.  

This appeal has a complicated procedural history.  As 
referred to above, a July 1994 rating decision granted 
service connection for hypertension and denied service 
connection for a right thumb injury, right elbow injury, 
bilateral knee disability, stomach condition, kidney 
disorder, thyroid disorder, liver disorder and skin 
condition.  A notice of disagreement (NOD) to the assigned 
disability evaluation for hypertension and the denials of 
service connection was received in September 1994.  A 
statement of the case (SOC) was issued in February 1995.  A 
personal hearing was held in May 1995 and the veteran argued 
the appealed issues.  The hearing transcript can be 
considered the appeal to all previously mentioned issues.  
Further, in statements received from the veteran in May, June 
and July 1995, he argued for the previously mentioned issues 
and introduced additional issues including service connection 
for various heart, arthritic, liver, psychiatric, dental, 
hearing loss, cardiovascular, renal, gastrointestinal, blood, 
and thyroid disorders, as well as fatigue and multiple joint 
pain.  

In a VA Form 9 received in August 1995, he withdrew the issue 
of service connection for a skin disorder and indicated that 
the issues of service for a right elbow injury and bilateral 
knee disability should be combined as traumatic arthritis. 

A rating decision in May 1996 denied service connection for 
25 different disabilities; denied an earlier effective date 
for service connection for a right thumb injury; denied an 
increased rating for hypertension; and granted pension 
benefits.  The veteran was notified and a supplemental 
statement of the case (SSOC) was issued later that month.  In 
a NOD received in July 1996, the veteran did not include the 
issues regarding service connection for alcohol dependence, 
nicotine dependence, elevated cholesterol, decreased vision, 
stab wound of the right elbow with ulnar neuropathy, hearing 
loss, or jaw injury, or an earlier effective date for service 
connection for a right thumb injury. 

A SOC was issued in October 1996 that listed as issues 
service connection for 18 different disabilities and an 
increased evaluation for hypertension.  A substantive appeal 
to all remaining issues was received in February 1997.  
However, in this statement the veteran asserted that several 
of the disabilities were a result of Persian Gulf Syndrome.  

A personal hearing was held in December 1997 where the 
veteran withdrew the issues of an increased evaluation for 
hypertension; an earlier effective date for the right thumb 
injury; and service connection for alcohol dependence, 
nicotine addiction and hearing loss.  As a result of the 
hearing a SSOC was issued in April 1998 that grouped and 
addressed the issues as listed on the title page of this 
decision.   


REMAND

A letter dated December 3, 1998, informed the veteran that 
his appeal was being sent to the Board's docket for 
disposition.  On that same date, however, the RO received a 
memorandum from the veteran's representative requesting a 
hearing at the RO prior to the submission of the case to the 
Board.  In January 1999, the Board received a copy of this 
memorandum. 

The case is, therefore, REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
hearing at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet.App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


